DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palazzolo (US2010/0059317 A1).

Regarding to Claim 6, Palazzolo teaches a contamination removing device for removing a contamination from oil for lubricating a rolling bearing supporting a rotary shaft of a turbocharger (Fig. 2, Part 10 is the turbocharger, Paragraph 15), the contamination removing device comprising:
a body portion including an oil channel for the oil to flow (Fig. 2, Part 30 shows an oil channel); and
a contamination removing element for removing the contamination from the oil flowing through the oil channel (Fig. 2, Part 30 can be considered as the element under the broadest reasonable interpretation), the contamination removing element being provided in the oil channel (Fig. 2),
wherein the body portion is configured to be detachable from the housing so that the oil channel and an oil supply channel for the oil to flow communicate with each other (Paragraph 18), the oil supply channel being formed in a housing of the turbocharger 
wherein the oil supply channel includes: a first oil supply channel portion including an opening of the oil supply channel in the housing (Fig. 2, Part 22 area is the first portion, and the opening is shown around Part 24 area); and
a second oil supply channel portion communicating with the rolling bearing (Fig. 2, Part 22A area, Paragraph 15 teaches Part 18 is supported by bearings.  Therefore, Part 22A would at least partially communicate with bearings), and
wherein the oil channel makes the first oil supply channel portion and the second oil supply channel portion communicate with each other by attaching the body portion to the housing such that the body portion intersects the oil supply channel between the rolling bearing and the opening of the oil supply channel in the housing (Fig. 2, Paragraph 18.  Since Part 30 is fastened in Part 22 and Part 22A area, the reference would reflect the teachings under the broadest reasonable interpretation).

Regarding to Claim 8, Palazzolo teaches the contamination removing device,
wherein the contamination removing device includes a retaining portion preventing the contamination removing element from falling off the oil channel in a state in which a pipe for the oil is connected to the oil channel or the oil supply channel and the body portion is attached to the housing (Fig. 2, Part 30A area, Paragraph 18 teaches Part 30 is fastened with Part 22.  Therefore, based on Fig. 2, Part 30A area is the retaining portion under the broadest reasonable 

Regarding to Claim 9, Palazzolo teaches the contamination removing device,
wherein the contamination removing element includes a filter provided in the oil channel (Fig. 2, Part 30, Paragraph 17 teaches the element is a filter).

Regarding to Claim 12, Palazzolo teaches a turbocharger comprising:
a turbine rotor (Fig. 2, Paragraph 15 teaches there is a turbine);
a compressor rotor (Fig. 2, Paragraph 15 teaches there is a compressor);
a rotary shaft connected to the turbine rotor and the compressor rotor respectively (Fig. 2, Paragraph 15 teaches a rotary shaft connect both parts), and rotating with the turbine rotor and the compressor rotor (Paragraph 15);
a rolling bearing supporting the rotary shaft (Paragraph 15 teaches bearings);
a housing accommodating the rolling bearing (Fig. 2, Part 14);
an oil supply channel through which oil for lubricating the rolling bearing flows, the oil supply channel being formed in the housing (Paragraph 15); and
at least one contamination removing device according to claim 6 detachably attached to the housing (Fig. 2, Part 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (US2010/0059317 A1).

Regarding to Claim 7, Palazzolo’s embodiment fails to explicitly disclose, but Palazzolo’s other embodiment teaches a contamination removing device,
wherein the oil channel includes a second female screw formed on an inner circumferential surface thereof (Fig. 1, Part 46 area),
wherein the contamination removing element includes a second male screw screwable to the second female screw (Fig. 1, Part 26B area), and


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo’s embodiment to incorporate the teachings of Palazzolo’s other embodiment to add male screw on the device and female screw on the inner circumferential surface of the oil channel in order to fasten the device to the oil channel (Fig. 1).

Regarding to Claim 10, Palazzolo teaches a contamination removing device,


Regarding to the limitation “filter has a mesh size of 3 to 15 µm”, after reviewing the specification, the examiner considered the application fails to teach, explain or indicate any specific purpose for the limitation, so the examiner considered the limitation is mere an optimum or workable ranges by routine experimentation and one with ordinary skill in the art would not consider the limitation is patentable (MPEP, 2144.05(II)(A)). Since Palazzolo teaches a filter comprises a mesh to remove contaminants (Abstract), one with ordinary skill in the art would be able to apply the teachings and design a certain mesh size in order to achieve the purpose.

Response to Arguments
Applicant’s arguments with respect to Claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the action mailed on 06/10/2021, the examiner cited Palazzolo, Fig. 1 to teach the limitations of Claim 6.  After reviewing the claimed language and specification, the examiner considered Palazzolo, Fig. 2, which is a different embodiment, would more reflect the teachings of Claim 6.  In addition, the examiner respectfully disagree that Palazzolo, Fig. 2 would fail to teach the first portion and the second portion of an oil supply channel since in Palazzolo, Fig. 2, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/YI-KAI WANG/             Examiner, Art Unit 3747